UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4022
JEFFREY LEE WHITE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
             Charles H. Haden II, Chief District Judge.
                          (CR-00-54-1)

                      Submitted: October 17, 2001

                      Decided: November 26, 2001

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Joseph A.
Brossart, Legal Research and Writing Specialist, Charleston, West
Virginia, for Appellant. Charles T. Miller, United States Attorney,
Bryant J. Spann, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.
2                       UNITED STATES v. WHITE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jeffrey Lee White pled guilty to one count of possession of a fire-
arm by a convicted felon. White’s attorney has filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967). Counsel states
that there are no meritorious issues for appeal, but raises three conten-
tions on White’s behalf. White was advised of his right to file a pro
se supplemental brief but has not done so.

   Counsel first contends that the district court erred in concluding
that White was competent to enter a plea of guilty. We reject this con-
tention because the district court’s competency determination was
amply supported by the record. See Godinez v. Moran, 509 U.S. 389,
399 (1993); Dusky v. United States, 362 U.S. 402 (1960). Counsel
next takes issue with the district court’s denial of White’s motion to
substitute counsel. After reviewing the record and the district court’s
decision on the motion, we find no abuse of discretion. See United
States v. Mullen, 32 F.3d 891, 895 (4th Cir. 1994). Finally, counsel
challenges the district court’s denial of White’s motion to withdraw
his guilty plea. Again, our review in response to this claim discloses
no abuse of discretion. See United States v. Moore, 931 F.2d 245, 248
(4th Cir. 1991).

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
We grant White’s father’s motion to file a brief amicus curiae and
affirm. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
Finally, we dispense with oral argument because the facts and legal
                       UNITED STATES v. WHITE                       3
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED